681 S.E.2d 700 (2009)
DOREIKA
v.
BLOTNER.
No. A08A0585.
Court of Appeals of Georgia.
July 10, 2009.
Steven R. Thornton, Atlanta, for appellant.
Owen, Gleaton, Egan, Jones & Sweeney, Milton B. Satcher III, Melissa Phillips Reading, Atlanta, for appellee.
JOHNSON, Presiding Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court in Blotner v. Doreika, 285 Ga. 481, 678 S.E.2d 80 (2009), our decision in Doreika v. Blotner, 292 Ga.App. 850, 666 S.E.2d 21 (2008) is hereby vacated and the *701 judgment of the Supreme Court is made the judgment of this court.
Judgment affirmed.
MILLER, C.J., ANDREWS, P.J., BLACKBURN, P.J., SMITH, P.J., BARNES, ELLINGTON, PHIPPS, MIKELL, ADAMS, BERNES and DOYLE, JJ., concur.